DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .
A preliminary amendment was received from applicant on 1/06/2021.
Claims 1-14 are amended.
Claims 1-14 are remaining in the application.
The amended Specification is accepted.
Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 11 and 12:
	The dependency of claims 11 and 12 has been changed from themselves to claim 
Allowable Subject Matter
7.	Claims 1-14 are allowed.
Reasons for Allowance
8.	The prior art does not disclose, teach or suggest:
The claimed system or method of use for quick release of mooring, loading and unloading lines between a station at sea and a vessel during heave motions, wherein the station is a loading and unloading station comprising a swivel and wherein the system comprises: a rigid yoke connected to a lower part of the loading and unloading station and being rotable around: a vertical z-axis going through the loading and unloading station, a horizontal x-axis in the length direction of the rigid yoke and a horizontal y-axis orthogonal to the horizontal x-axis, and wherein the rigid yoke has a heavy section at an outer end of the rigid yoke; at least two mooring tethers, for connection between the outer end of the rigid yoke and a the vessel; at least one loading or unloading line connected to a swivel on the holding and unloading station being rotable around the same vertical z-axis as the rigid yoke; mooring cradles each mounted on a mooring arm on the vessel for connecting the at least two mooring tethers to a bow or a stern of the vessel; a winch line connected to an upper end of each of the at least two mooring tethers; connectors for connecting the mooring, loading, and unloading lines to the vessel; and a winch arrangement for handling the at least two mooring tethers and the winch line; the winch arrangement being arranged for a pay-out speed of the at least two mooring tether tethers to be lower when the vessel, at the position of the mooring cradles, is moving downwards and for the pay-out speed to be higher when moving upwards, based on measuring tension on the at least two mooring tethers, the winch arrangement being switchable from a hold-back capacity of an entire yoke assembly, including the rigid yoke and the at least two mooring tethers, to a hold-back capacity of the at least two mooring tethers only, when the rigid yoke has landed on the sea floor and fenders to absorb impact energy at the bottom of the rigid yoke.
As specifically claimed by applicant.
Conclusion
9.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art references disclose mooring systems with quick release devices and rigid yokes.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/Senior Examiner, Art Unit 3617
2/22/2022